Citation Nr: 0502867	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  97-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for major 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  

In April 1996, the veteran asserted that the RO's denial of 
his claim of entitlement to service connection for major 
depression constituted clear and unmistakable error.  As that 
issue has not yet been adjudicated by the RO, it is referred 
back for appropriate action. 

The issue of entitlement to service connection for major 
depression is  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


FINDINGS OF FACT

1.  In an unappealed February 1990 rating decision, the RO 
denied service connection for major depression.

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's February 1990 rating decision is new 
and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision denying service 
connection for major depression is final.  38 U.S.C.A. §§ 
5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  Since the February 1990 rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for major depression is 
reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 1996 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a July 1997 statement of the case and 
supplemental statements of the case issued in February 1999 
and February 2004, the RO notified the veteran of regulations 
pertinent to service connection and new and material evidence 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In a November 2003 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the June 
1996 RO decision was made prior to November 9, 2000, the date 
the VCAA was enacted and the veteran did not receive VCAA 
notice until November 2003.  In such instances, the Court 
held that when notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice specifically complying with § 5103(a) or 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, the appellant has the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claim.  The Board finds that 
the veteran received such notice in November 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in November 2003 was not 
given prior to the June 1996 RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
February 2004 supplemental statement of the case provided to 
the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The Board concludes that the provisions of the VCAA have been 
complied with to the extent required under the circumstances 
presented in this case.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the August 1998 and August 2004 personal 
hearings; lay statements; private treatment reports; and VA 
outpatient treatment records and opinions.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
psychoses, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for major 
depression on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
service connection claim was originally denied in a February 
1990 rating decision.  At that time, the RO denied the 
veteran's claim by stating that the evidence of record did 
not show that the veteran's major depression was incurred in 
or aggravated by active service, nor had it been manifested 
to a degree of 10 percent within one year after separation 
from service.  The February 1990 rating decision is final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2004).

In April 1996, the veteran filed to reopen his service 
connection claim.  A June 1996 rating decision denied the 
veteran's claim and he disagreed with that decision, 
initiating a timely appeal.  As there is a prior final 
determination for the veteran's claim of entitlement to 
service connection for major depression, the February 1990 
rating decision, the Board is now required to decide whether 
new and material evidence has been presented before reopening 
and adjudicating the merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the February 1990 rating 
decision, VA outpatient treatment reports, private medical 
records, and personal hearing transcripts have been received 
as evidence.  These records show that the veteran sought 
psychiatric treatment following active service.  During that 
time, he was diagnosed with depression, delusional disorder, 
paranoid schizophrenia, and schizoaffective disorder.  A July 
1997 VA medical opinion noted that the veteran suffered from 
a neurosis, not a psychosis, and that his in-service 
complaints were not prodromal to his current personality 
disorder.  He stated further that specifically, the veteran 
did not have an objective documented major depression.  
However, in a February 1998 psychodiagnostic test report, the 
diagnosis of a personality disorder was ruled out.  Further, 
evidence previously considered includes a December 1988 VA 
examination, in which the veteran was diagnosed as having 
major depression and at which time the examiner opined that 
the veteran had significant depression with many somatic 
symptoms and that the symptoms "appeared to have started 
during his military service."  Thus, this newly received 
evidence when viewed in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the veteran's claim.  Such evidence 
clearly indicates that the veteran has some psychiatric 
pathology and it is not entirely clear to the Board whether 
such pathology is related to the complaints documented in the 
veteran's service medical records.  Presuming the 
truthfulness of the evidence that has been presented, the 
evidence added to the record bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran currently has major depression that is 
etiologically related to active service.  Moreover, it is the 
Board's opinion that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); see also Hodge 
v. West, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Accordingly, the Board finds that the 
veteran has submitted new and material evidence, and his 
claim is reopened.

The Board thus finds that new and material evidence has been 
presented to reopen the veteran's claim of entitlement to 
service connection for major depression.  However, given VA's 
statutory duty to assist the veteran, and in order to give 
the veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
this issue is necessary.  Following the development as 
requested below, the issue of the veteran's entitlement to 
service connection for major depression will be ready for 
appellate review.


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for major 
depression; the appeal is granted to this extent only.


REMAND

As discussed above, the Board has reopened the veteran's 
claim of entitlement to service connection for major 
depression.  The Board has also determined that additional 
development is necessary for the veteran's claim.  

The veteran's service medical records show that he complained 
of "stress at work" in April 1987.  It was noted that he 
had suicidal ideation.  He was diagnosed with situational 
reaction and referred to the chaplain's office.  Later that 
month, the veteran specifically denied suicidal and homicidal 
ideations and he was diagnosed with a stress reaction.  A 
notation in the report also indicated that the veteran did 
not have a medical problem.  At separation, he indicated that 
he had "nervous trouble."  

A December 1987 treatment record from Bellevue Hospital 
Center noted the veteran's complaint that he was 
"depressed."  He was diagnosed with stress.  At his 
December 1988 VA examination, he was diagnosed with major 
depression.  The examiner opined that the veteran had 
significant depression with many somatic symptoms and that 
the symptoms "appeared to have started during his military 
service."  

Following service, the veteran sought psychiatric treatment 
and was diagnosed with depression, delusional disorder, 
paranoid schizophrenia, and schizoaffective disorder.  A July 
1997 VA medical opinion indicated that the veteran suffered 
from a neurosis, not a psychosis, and that his in-service 
complaints were not prodromal to his current personality 
disorder.  A February 1998 psychodiagnostic test report ruled 
out the diagnosis of a personal disorder. 

The Board finds that additional examination is necessary in 
this case as the veteran has received varying psychiatric 
diagnoses during his treatment over the years.  In addition, 
the opinions offered by the December 1988 and July 1997 
examiners appear to be conflicting.  Moreover, the February 
1998 examiner noted that the veteran did not have a 
personality disorder.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and etiology of 
any psychiatric disorders he may have 
related to his military service.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
specifically requested to comment on 
whether the veteran currently has major 
depression, or any other psychiatric 
disorder that is at least as likely as 
not etiologically related to his in-
service complaints of stress and suicidal 
ideations, or otherwise to the veteran's 
military service.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports. The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should then conduct a de novo 
review the entire record and readjudicate 
the veteran's claim.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


